Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 6/25/21.
Claims 16-17, 19, and 22-32 are pending.
Allowable Subject Matter
Claims 16-17, 19, and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed with the RCE regarding the prior art of record and in particular, the He reference, are persuasive, see page 5 and the first four lines of page 6 of the amendment accompanying the RCE.  Hence, the claims are allowed. 
The prior art of record does not teach or suggest the limitations “wherein, on a condition that the CORESET configuration information indicates that the CCE-to-REG mapping is interleaved, the CCE-to-REG mapping is determined based on a modulo operation that uses a modulo base, wherein the modulo base is a number of REG bundles in the CORESET” as recited in each of independent claims 16 and 27.  The remaining dependent claims are allowable at least based on their dependence from their respective parent independent claims. 
Xu (US 10,887,069), infra, is the closest prior art of record.  While it teaches a user equipment receiving a CORESET configuration information including CCE-to-REG . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the abstract and e.g., Figs. 6-7, of Xu (US 10,887,069) and the abstract and e.g., Figs. 1, 4-5 of Hwang et al. (US 10,757,581).  Both of these references disclose a 5G system in which a user equipment receives from a base station a CORESET configuration information which includes CCE-to-REG mapping information for decoding a PDCCH.  Interleaved CCE-to-REG mapping is also disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414